Case 2:18-cr-20406-JTF Document 71-1 Filed 05/16/19 Pageiofi PagelD 127

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

RONNIE WOODS,
JARVIS HOWARD, and
KENNETH HICKS,

Defendants.

UNITED STATES OF AMERICA, )

)

Plaintiff, } Gr. No. 18-cr-20406-JTF

)
vs. )

)

>) 18 U.S.C. 2417
ANTHONY DAVIS, ) 18 U.S.C, 1951
SAM BLUE, ) 18 U.S.C. 242
LESTER PAGE, ) 18ULS.C. 2
DAVID DOUGLAS, }

)

)

)

)

)

NOTICE OF PENALTIES
COUNT 4

[any term of years, or for life, or both, or may be sentenced to death; amt
$250,000, or both; nmt 5 yrs. supervised release, and a mandatory special

assessment of $100]
COUNT 2

[nmt 20 yrs. imprisonment, nmt $250,000 fine or both; nmt 3 yrs. supervised
release, and a mandatory special assessment of $100.]

COUNT 3

[any term of years, or for life, or both, or may be sentenced to death; nmt
$250,000, or both; nmt 5 yrs. supervised release, and a mandatory special
assessment of $100]
